On Rehearing.
PER CURIAM.
A majority of the court are of the opinion that the petition negatives the ownership of any other property by the decedent at the time of his death, and that the fact that he was a citizen of Montgomery county, Ala., at the time of his death, was not a jurisdictional fact to be averred in the petition, and it was sufficient if said fact was ascertained and set out- in the decree.
As the first decree was not void, the second one vacating the same was void, and cannot support the appeal, which is dismissed.
*253Dowdell, O. J., and Simpson, McClellan, and Sayre, JJ., concur. Anderson, Denson, and Mayfield, JJ., adhere to the former opinion, and dissent from the holding of the majority.
Note. — Justice Sayre, having presided on another case involving the validity of the decree in question (McGehee v. Parker, 49 South.____), desired to be excused from participating in this case, and was excused by the other members of the court. Upon consideration, however, by the other members, there was equal division, and, as Justice Sayre did not try the case in question, he was not disqualified under the statute, and was compelled to participate, after being informed by the other Justices that he was not disqualified, and that they could not certify his disqualification to the Governor.